Citation Nr: 1409513	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to payment of accrued benefits, to include eligibility as a claimant.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to February 1958.  He died in November 2009.  The appellant is a business seeking payment of accrued benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The paper claims file and all pertinent records in electronic paperless claims files have been considered.


FINDINGS OF FACT

The appellant is not the Veteran's surviving spouse, child, or parent, and did not bear the expense for the Veteran's last illness or burial.


CONCLUSION OF LAW

The criteria for entitlement to payment of accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, there is no indication that pertinent evidence remains outstanding, or that further notice or assistance would have a reasonable possibility of substantiating the claim.

Accrued benefits are periodic payments to which a payee was entitled that were due and unpaid at the time of his or her death, which may be paid to the veteran's surviving spouse, child, or dependent parents.  In all other cases, benefits may only be paid to reimburse the person who bore the expense of the veteran's last sickness or burial.  An application for accrued benefits must be filed within one year after the date of the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000(a), (c).

The Veteran's death certificate shows that he died on November [redacted], 2009.  On July 30, 2010, within one year after his death, the president of Veterans Home Care, LLC (VHC), filed a claim for accrued benefits, seeking payment of $660.00 for assistance with activities of daily living.  The appellant asserted that this constituted expenses of the Veteran's last illness, that VHC "provided home care" to the Veteran, and that these expenses had not been paid at his death.  

The appellant contends that VHC had an understanding with the Veteran, in that he would apply for VA nonservice-connected pension benefits with aid and attendance; VHC would advance the Veteran money to pay for his home care needs while the pension application was being processed; and the Veteran intended to pay back the appellant once he received this benefit.  Alternatively, the appellant asserts that VHC qualifies for payment based on providing the home care alone.  

The Veteran's claim for nonservice-connected pension benefits with aid and attendance was granted in June 2009, effective as of May 28, 2009.  There were no claims pending at the time of his death; it is unclear if any payments remained due.

Regardless, the appellant is not an eligible claimant for accrued benefits.  There is no argument or indication that the appellant, either as the company (VHC) or as an individual (its president), is the Veteran's surviving spouse, child, or parent.  

Additionally, neither VHC nor its president bore the expenses of the Veteran's last sickness.  Rather, the evidence indicates that VHC no longer had a relationship with the Veteran two months prior to his death, and was not involved in his last sickness in any way.  In a September 2009 letter to VA, the appellant indicated that the Veteran was no longer a client of VHC as of September 8, 2009.  Thereafter, the Veteran was admitted for VA care on October 19, 2009; he was discharged on November 3, and he died on November [redacted], 2009, as shown by his death certificate.  

Moreover, the appellant only coordinated care from other providers; VHC did not actually provide any medical, nursing, or other care or pay any expenses.  The evidence includes a contract dated in May 2009, between the Veteran and VHC, indicating that the company would arrange for other individuals or companies to provide home care to the Veteran, and that such care would begin in the month after the Veteran filed an application for VA pension benefits.  To the extent that VHC asserts that it loaned money to the Veteran, or incurred debt on his behalf to coordinate such care, there is no legal basis for payment.  The law provides only for reimbursement of actual expenses borne for last sickness.  38 C.F.R. § 3.1000(a)(5).

There is also no argument or indication that the appellant bore the expense of the Veteran's burial.  Rather, the funeral home applied for reimbursement of the Veteran's burial expenses, which was approved and paid in December 2009.  

In sum, the appellant is not the Veteran's surviving spouse, child, or parent, and did not bear the expense for his last sickness or burial.  The criteria for payment of accrued benefits are not met, and the claim must be denied.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not an eligible claimant for accrued benefits; the appeal is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


